DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “243” has been used to designate both liquid inlet and connecting part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "111" and "1114" have both been used to designate “1st vent hole”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1; 3; and 8 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2018/0235277).
As per claim 1: Lin discloses a suction nozzle assembly (as shown in fig. 1), comprising: a fixing base 6 (see fig. 1; wherein one end of the housing 6 is having thread to accommodate the suction nozzle 1); a suction nozzle 1 (as shown in fig. 2; Para. [0027]), wherein the suction nozzle 1 comprises a first end and a second end away from the first end (see fig. 2; wherein one end to the outlet and the opposite end is connecting to the base portion); a connecting member 4, wherein in one end of the connecting member 4 is mounted to the suction nozzle 1, another end is mounted to the fixing base 6, such that the suction nozzle 1 is disposed on the fixing base via the first end, and is capable of rotating relative to the fixing base (see figs.1; 3; wherein the suction nozzle can be unthreaded to come off or threaded to connect to the fixing base).

As per claim 3: Lin discloses a suction nozzle assembly, wherein the suction nozzle 1, the fixing 15base (see fig. 1; wherein one end of the housing 6 is having thread to accommodate the suction nozzle 1), and the connecting member 4 (as shown in figs. 1, 3) define a 1st vent hole 102, a 2nd vent hole (see fig. 1; wherein the 2nd vent hole is located adjacent to the mouthpiece sealing sleeve 8) and a 3rd vent hole 101 extending therethrough respectively, and the 1st vent hole, the 2nd vent hole, and the 3rd vent hole are coaxially arranged and communicate with each other (see Para. [0029]).
As per claim 8: Lin discloses an atomizer (as shown in fig. 1), comprising an atomizing body (within sleeve 7) and a suction nozzle assembly (as shown in fig. 1), wherein the atomizing body comprises a first housing 7 and an atomizing assembly (as shown in fig. 2; wherein the heater and the wick are located), and the suction nozzle assembly comprises a fixing base (see fig. 1; wherein one end of the housing 6 is having thread to accommodate the suction nozzle 1), a suction nozzle 1, and a connecting member 4; an atomizing cavity 15 and a liquid storage cavity 21 are respectively defined in the first housing 7, the atomizing assembly is disposed in the atomizing cavity 15 (as shown in fig. 1) and fluidly connected to the liquid storage cavity 21 (in order to generated aerosol to the user) )(see Para. [0031]; wherein the cigarette liquid of the electronic cigarette is throttled and flows into the liquid guide path 22 from the liquid storage chamber 21 via the small holes 104 provided on the wall of the inner sleeve 10, and the absorbent wick 13 with two ends extending into the liquid guide path 22 and being attached on the outer wall of the vaporizing tube 15 absorbs the cigarette liquid from the liquid guide path 22 and conducts it to the heating coil 12); the fixing base is disposed on the first housing 7; the suction muzzle 1 comprises a 1st end and a 2nd end away from the 1st end (as shown in fig. 2); one end of the connecting member 4 is mounted to the suction nozzle 1, another end is mounted to the fixing base (as shown in fig. 3; wherein the male connector is connecting to the nozzle at one end and to the fixing base (housing) at other end), such that the suction nozzle is disposed on the fixing base via the 1st end, and is capable of rotating relative to the fixing base (see figs. 1, 3; wherein the suction nozzle can be unthreaded to come off or threaded to connect to the fixing base).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2; 9; 15-17 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0235277) in view of Lin et al. (US 2019/0261690).
As per claims 2; 9; 15: Lin discloses the suction nozzle assembly (as shown in fig. 1), wherein the suction nozzle 1 (as shown in fig. 2; Para. [0027]), the fixing base 6, and the connecting member 4 are coaxially assembled (as shown in figs. 1, 3; wherein the suction nozzle, the fixing base and the connecting member are coaxially arranged); the suction nozzle 1 is capable of rotating 360 degrees around a center axis of the fixing base 6 (since the suction nozzle can be twisted/rotated over 360 degrees around the fixing base with the threads from the male connection 3); and wherein the fixing base (see fig. 1; wherein one end of the housing 6 is having thread to accommodate the suction nozzle 1) comprises a first longitudinal axis, the suction nozzle 1 comprises a second longitudinal axis parallel to the first longitudinal axis (as shown in fig. 3), and the suction nozzle 1 is capable of rotating relative to the fixing base around the second longitudinal axis (with the threads). However, Lin does not explicitly disclose wherein the 2nd end of the suction nozzle is flat; or a non-circular cross section.
On the other hand, Lin mention the mouthpiece 1 appeared to be in a round/cylindrical shape. However, a person having ordinary skill in the art would know that having a flat surface/or non-circular at one end of the suction nozzle instead of a round/cylindrical shape or any other shapes can only deal with change in shape, because such modification still would not change the function of the suction nozzle of the vaporizer or function of the vaporizer itself, but to further enhance the stability or a smooth inhalation of the aerosol from the vaporizer chamber to the mouthpiece and to the user without any disruption. Since applicants have presented no explanation that these particular configurations of the flat nozzle at one end are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing to the suction nozzle/mouthpiece. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claim invention to further modify the suction nozzle of Lin by having the 2nd end of the suction nozzle is flat/ or non-circular as taught by the instant invention to further enhance the stability or a smooth inhalation of the aerosol from the vaporizer chamber to the mouthpiece and to the user without any disruption. Furthermore, having one end of the suction nozzle/mouthpiece in flat can only deal with change in shape and is well known, common knowledge and commonly used in the art of e-cigarette/vapor/vaporizer.

As per claim 16: Lin (5277) discloses an electronic atomizing device (as shown in fig. 3), comprising an atomizing body (within sleeve 7), a power supply assembly (see Para. [0026]; wherein the e-cigarette vaporizer is connected to the batter), and a suction nozzle assembly (as shown in fig. 1), wherein the atomizing body (within sleeve 7) comprises a first housing 7 and an atomizing assembly ((as shown in fig. 2; wherein the heater and the wick are located), an atomizing cavity 15 and a liquid storage cavity 21 are respectively defined in the first housing 7, the atomizing assembly is disposed in the atomizing cavity 15(as shown in fig. 1) and fluidly connected to the liquid storage cavity 21 (in order to generated aerosol to the user)(see Para. [0031]; wherein the cigarette liquid of the electronic cigarette is throttled and flows into the liquid guide path 22 from the liquid storage chamber 21 via the small holes 104 provided on the wall of the inner sleeve 10, and the absorbent wick 13 with two ends extending into the liquid guide path 22 and being attached on the outer wall of the vaporizing tube 15 absorbs the cigarette liquid from the liquid guide path 22 and conducts it to the heating coil 12); the suction nozzle assembly comprises a fixing base 6, a suction nozzle 1, and a connecting member 4; the fixing base 6 is disposed on the first housing 7; the suction nozzle 1 comprises a 1st end and a 2nd end away from the first end (as shown in fig. 3); one end of the connecting member 4 is mounted to the suction nozzle 1, another end is mounted to the fixing base 6, such that suction nozzle 1 is disposed on the fixing base 6 via the 1st end, and is capable of rotating relative to the fixing base (since, it is mutual threaded male and female connection); and the power supply assembly is disposed at an end of the atomizing body away from the suction nozzle assembly, and is connected to the atomizing assembly (see Para. [0026]; wherein the threaded connecting end 18 is provided with internal threads 181 so as to enable a connection with a battery (not shown in the figures) of the electronic cigarette, whereby the electronic cigarette vaporizer according to the present invention is connected with the battery to form a complete electronic cigarette).
However, Lin does not explicitly mention the power supply assembly comprises an operation switch.
Lin (1690) discloses electronic cigarette, wherein a power button/switch 4 is to perform an operation of the power switch of the device. Furthermore, although Lin (5277) does not mention or disclose an operation switch of the device. However, a person having ordinary skill in the art would know that adding a power switch or an operation switch is well known, common knowledge and commonly used in the art of e-cigarette as well as on any electronic devices to further provide user the convenience of turn the device On/Off for operational purposes as desire.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claim invention to further modify the suction nozzle of Lin by having the power supply assembly comprises an operation switch as taught by Lin (1690) to further provide user the convenience of turn the device On/Off for operational purposes as desire.

As per claim 17: Lin discloses the electronic atomizing device, wherein the power supply assembly is detachably connected to the atomizing body (within sleeve 7)(see Para. [0026]; wherein the threaded connecting end 18 is provided with internal threads 181 so as to enable a connection with a battery (not shown in the figures) of the electronic cigarette, whereby the electronic cigarette vaporizer according to the present invention is connected with the battery to form a complete electronic cigarette). However, Lin does not explicitly disclose wherein a rotation friction force between the power supply assembly and the atomizing body is larger than that between the suction nozzle and the fixing base.
On the other hand, Lin discloses there are threaded connections between components. However, a person having ordinary skill in the art would know that having different types of connections would have different rotation friction force such as snap-in, threads-in, or coaxial connection types either release or engage/connect between them, can only deal with manufacture desire apply to the product to further enhance their product as well as so called friendly user product.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective fling date of the claim invention to further modify the suction nozzle of Lin by having a rotation friction force between the power supply assembly and the atomizing body is larger than that between the suction nozzle and the fixing base as taught by the instant invention to further enhance their product as well as so called friendly user product.

Allowable Subject Matter
Claims 4-7; 10-14; and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831